Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a fixing apparatus” in claim 1,
“a centering apparatus” in claim 3.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Page 3 of the applicant’s specification recites: 
“the fixing apparatus has at least one fixing fork, which has a free end, which has a V-shaped recess for the candle wick,” 
“the fixing apparatus has two diametrically opposite fixing forks with one jaw each, between which the candle wick can be clamped,” 
“the fixing apparatus has terminal strips, clamping brackets, clamping wires or clamping plates,”
“the centering apparatus is a centering ring”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

Claims 1-8 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Duska (US 20050239010 A1), hereinafter Duska, in view of Jaworsky (US 1810019 A), hereinafter Jaworsky.

Regarding claim 1-8 and 14-20, Duska discloses an apparatus for holding and centering a candle wick in a container, comprising: 
a fixing apparatus for the candle wick (“the wick-retaining member 48 includes a wick holding notch 50 into which the upper end of the candle wick 26 is inserted so that the entire candle wick 26 can be held in place and maintained in a vertically upright, centered disposition” paragraph [0046]), which is connectable to the container in a detachable manner (“the user would follow the instructions printed on the upper surface 36 of the flange 34 of the device 30 for removing the device 30 from the candle container 10” paragraph [0047]); 
wherein the fixing apparatus is connectable to the container in such a way that it is linearly moveable relative to the container (Duska discloses that the entire apparatus may be removed from the container which is a linear motion); 
wherein a centering apparatus is provided, which is mountable onto the container in a detachable manner, and to which the fixing apparatus is attachable (“an annular main body member 32 that fits within 
wherein the centering apparatus is mountable onto to an edge of the container (“an annular main body member 32 that fits within the open top 22 and adjacent the upper rim 20 of the sidewall 14 of the candle container 10” paragraph [0044]); 
wherein the centering apparatus is a centering ring that centers inside or outside at the edge of the container (“an annular main body member 32 that fits within the open top 22 and adjacent the upper rim 20 of the sidewall 14 of the candle container 10” paragraph [0044]); and
the fixing apparatus has at least one fixing fork, which has a V-shaped recess for the candle wick (“the wick-retaining member 48 includes a wick holding notch 50 into which the upper end of the candle wick 26 is inserted so that the entire candle wick 26 can be held in place and maintained in a vertically upright, centered disposition” paragraph [0046]).

    PNG
    media_image1.png
    313
    395
    media_image1.png
    Greyscale

Duska does not disclose: 
when connected to the container, the fixing apparatus is pivotable about a horizontal axis into the interior of the container; 
wherein the fixing apparatus is connectable to the container in such a way that it is pivotable relative to the container;

wherein the spring element is a return spring; or 
the at least one fixing fork has a free end.

However, Jaworsky teaches: 
when connected to the container, the apparatus is pivotable about a horizontal axis into the interior of the container (Figure 4);
wherein the apparatus is connectable to the container in such a way that it is pivotable relative to the container (Figure 4);
wherein a spring element is provided (20), by which the apparatus is pivotable back into a horizontal resting position (“when the closure cap 16 is under a pressure from above and remains in an open position, shown on Fig. 4. the tension of the spring is increased, and when the pressure is removed, cap 16 automatically assumes its original closed position” page 1, line 97); 
wherein the spring element is a return spring (“when the closure cap 16 is under a pressure from above and remains in an open position, shown on Fig. 4. the tension of the spring is increased, and when the pressure is removed, cap 16 automatically assumes its original closed position” page 1, line 97); and 
the fork has a free end (25).

    PNG
    media_image2.png
    370
    459
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    247
    257
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    243
    447
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    348
    411
    media_image5.png
    Greyscale

In view of Jaworsky’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
when connected to the container, the apparatus is pivotable about a horizontal axis into the interior of the container;
wherein the apparatus is connectable to the container in such a way that it is pivotable relative to the container;
wherein a spring element is provided, by which the apparatus is pivotable back into a horizontal resting position; 
wherein the spring element is a return spring; and
the fork has a free end as is taught in Jaworsky, in the apparatus disclosed by Duska.
One would have been motivated to include: 
when connected to the container, the apparatus is pivotable about a horizontal axis into the interior of the container;
wherein the apparatus is connectable to the container in such a way that it is pivotable relative to the container;

wherein the spring element is a return spring; and
the fork has a free end because Jaworsky states “A further purpose and advantage of said channel 24 and incision 25 in plate 16 resides in the fact that said channel is adapted to engage the periphery of nozzle 27 of the hose and hold the same in position within the device when the nozzle is inserted within inlet stem 10” (page 2, line 24). In other words, Jaworsky uses the free forked end to center and stabilize the insertably structure 27. Including the features of Jaworsky will enable the engagement of the periphery of a finger or a tool used to initially place a wick within the container to center and stabilize the same. Examples of such tools can be seen below in the cited but not relied upon section at the end of this action.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Duska, in view of Jaworsky, and further in view of Hopkins (US 20160038623 A1), hereinafter Hopkins.

Regarding claim 11, Duska, as modified by Jaworsky, discloses the apparatus according to claims 3. 

Duska, as modified by Jaworsky, does not disclose wherein an adapter is provided, which can be coupled to the centering apparatus.

However, Hopkins teaches (“bottom cylindrically-shaped ring 108 and its lip, or ledge, 114 can be formed so as to be any size regardless of whether or not such size fits over the top of a typical jar candle. In such a case a suitably formed adapter (not shown) can be used so as to enable fragrance enhancer 100 to fit any size candle” paragraph [0039]).


One would have been motivated to include wherein an adapter is provided, which can be coupled to the centering apparatus because Hopkins states this permits use with candles of any size. Therefore, including an adaptor will increase utility of the apparatus.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Duska, in view of Jaworsky, in view of Hopkins, and further in view of Lipman (US 3045855 A), hereinafter Lipman.

Regarding claim 12, Duska, as modified by Jaworsky and Hopkins, discloses the apparatus according to claim 11.

Duska, as modified by Jaworsky and Hopkins, does not disclose wherein the centering apparatus is insertable into the adapter in a positive-locking manner.

However, Lipman teaches wherein the centering apparatus (14/15) is insertable into the adapter (17) in a positive-locking manner (“wings 15 of the bayonet joint element into locking coaction with the flanges 16 of the adaptor 17” column 2, line 28).

In view of Lipman’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the centering apparatus is insertable into the adapter in a positive-locking manner as is taught in Lipman, in the apparatus as presently modified.
One would have been motivated to include wherein the centering apparatus is insertable into the adapter in a positive-locking manner because a locking arrangement is more secure than a non-locking arrangement.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Duska, in view of Jaworsky, and further in view of Candlewic (NPL), hereinafter Candlewick.

Regarding claim 13, Duska, as modified by Jaworsky, discloses the apparatus according to claim 1. 

Duska, as modified by Jaworsky, does not disclose wherein a plurality of fixing apparatuses is provided for a plurality of candle wicks.

However, Candlewic teaches wherein a plurality of fixing apparatuses is provided for a plurality of candle wicks (See figure below).

    PNG
    media_image6.png
    811
    1279
    media_image6.png
    Greyscale

Duska does not disclose a plurality of fixing apparatuses. However, the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this regard, it is noted that Candlewic teaches a plurality of fixing apparatuses with the expected result of additional fixing ability. It would therefore have .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nature’s Garden (NPL) describes using an empty pen tube or drinking straw to secure the wick to the bottom of a container.
Alexander (US 20200071636 A1) “Apparatuses and methods are provided for rapid and user-friendly manual setting of wicks into container candles” abstract

    PNG
    media_image7.png
    433
    815
    media_image7.png
    Greyscale

Stanger (EP 1520907 A1) 

    PNG
    media_image8.png
    393
    559
    media_image8.png
    Greyscale

Witt (US 2800244 A) 

    PNG
    media_image9.png
    463
    584
    media_image9.png
    Greyscale

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799